Per Curiam.
This is a civil action by Perry, plaintiff, for the re*4covery of $22.82 alleged to be unlawfully detained by the defendant, Yellow Cab & Baggage Company. Defendant’s justification is based on a certain written contract of employment with the plaintiff. In the district court a jury was waived, and after the introduction of evidence judgment was entered for plaintiff as prayed; The defendant appeals.
This court, upon a careful examination of the controlling instrument, are unanimously of the opinion that its terms afford no justification of the defendant’s refusal to pay over the money in suit. Therefore, the judgment of the district court is
Affirmed.